Citation Nr: 1208310	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  11-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for ependymoma, to include subependymoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and B.P.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of this hearing is associated with the claims file.  

In December 2011, the Board requested a VA advisory expert medical opinion in this case.  Correspondence received in February 2012 indicates that the requested opinion was unable to be provided due to the need for and lack of availability of the specialized physician most qualified to render an opinion in this matter.  However, a medical opinion was obtained from the Board's staff physician in February 2012.  The case has now been returned to the Board for further appellate action.  In view of the outcome below, further notice of the opinion of the Board's physician is not needed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran was given a probable diagnosis of subependymoma or an ependymoma in September 2003 and in August 2005, postoperative findings confirmed the diagnosis of a 4th ventricle subependymoma.  

3.  It seems as likely as not that the Veteran's diagnosed 4th ventricle subependymoma may be related to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for ependymoma, to include subependymoma, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran contends that his diagnosis of ependymoma, to include subependymoma, is the result of being subjected to extreme vibration at the highest frequencies and amplitudes possible while performing the duties of his military occupational specialty (MOS) as a mechanical engineer while conducting biodynamic research during service.  The Veteran asserts that he was subjected to such extreme vibration twice a week for 3 years and following each test, he reportedly experienced headaches and slight dizziness that lasted from 30 minutes to one hour.  He asserts that although such effects were thought to be harmless at that time, it is now known that concussions can have serious future implications.  

Service personnel records confirm that the Veteran's military occupational specialty was a mechanical engineer and he worked in the Aerospace Medical Research Laboratory doing biodynamic research.

The Veteran's service treatment records show that upon undergoing an enlistment examination in October 1960, the Veteran reportedly used eye glasses for reading and he denied having ever experienced unexplained syncope, loss of consciousness, allergies, and convulsions. 

In December 1961 and 1962, examinations for purposes of impact vibration simply noted "valsalva" in 1961, and both examinations contained electrocardiographic records prior to, immediately after, and 3, 5, and 8 minutes "after exercise."  There were no diagnoses or defects listed. 

In May 1963, an optometry treatment record revealed a diagnosis of an insignificant refractive error and visual acuity was 20/20.  

In July 1964, a separation examination revealed decreased visual acuity in the right eye of 20/25.  Visual acuity in the left eye was 20/20.   

Post-service private treatment dated in September 2003 show that a recent MRI revealed a 4th ventricle abnormality without hydrocephalous.  The Veteran presented for an evaluation with Dr. W. M.D., a professor of Neurological Surgery and Oncology.  The Veteran was asymptomatic without headaches, double vision, or balance problems.  Dr. W. indicated that the 4th ventricle mass appeared to be most consistent with a subependymoma or an ependymoma.  Due to a very low growth potential the Veteran was treated conservatively with monitoring.  However, subsequent imaging studies revealed that the mass had increased in size and consequently, in August 2005, a suboccipital craniotomy was performed for microsurgical resection of the tumor.  Postoperatively, the diagnosis of a 4th ventricle subependymoma was confirmed.  

In June 2009, a statement was received from the Veteran's son, Dr. K.P., M.D.  Dr. K.P. noted the Veteran's participation in a number of experiments that involved the effects of vibration and gravitational force during service.  He stated that such effects are now known to have adverse effects on the brain and functioning of the central nervous system.

In October 2011, the Veteran, an obstetrics and gynecologic physician of 35 years, testified at a hearing before the undersigned Veterans Law Judge concerning his own etiologic theory of his diagnosed subependymoma.  He stated that during service he was assigned to the Aerospace Medical Research Lab Vibration and Impact Section where he administered and was a test subject of extreme vibration for the design and function of restraint systems, helmets, and dials.  As an administrator, he had to endure more stress than the human test subjects endured.  He stated that such experiments involved attaching the test subject to a vibrating table whereby they were vibrated to the highest frequency and amplitude possible.  While his human test subjects were only used on a single occasion, the Veteran reported undergoing testing 2 times per week for 3 years.  Following each test, he reportedly experienced headaches and slight dizziness lasting from 20 minutes to an hour.  He testified that although such effects were thought to be harmless at the time, it is now widely accepted medical knowledge that concussions can have serious future implications.  He asserted that the aforementioned symptoms experienced following testing was indicative of brain trauma.

Regarding his current diagnosis, the Veteran testified that such tumors are usually found in babies and young children, not adults.  The only thing that he could think of that may have caused his diagnosis is the frequent brain trauma sustained during the experimentation during service as described above and as evidenced by the immediate after effects of headaches and slight dizziness.  

He testified that in his own medical opinion, such trauma and after affects may have caused latent affects that laid dormant for a number of years and ultimately resulted in his subependymoma diagnosis.  To his knowledge, he was never exposed to anything that would ordinarily constitute a carcinogenic risk and he opined that it was reasonable that an individual with his history of repeated concussive traumas with inflammation and swelling may later develop a neoplasm in the Central Nervous System (CNS). 

The Veteran also testified that in speaking with medical professionals in the medical community about his diagnosis, his military service and his participation in multiple lab experiments as described had been implicated and it was suggested that his current diagnosis would probably correlate to his military service.  He stated that it is his belief, and other medical professionals agree, that his diagnosis, to a degree, defies medical explanation.  As such, in his own medical opinion, his participation in vibration impact experiments during service bred his current diagnosis of subependymoma.  

In support of his contentions, the Veteran submitted electronic research concerning general information about tumors of the CNS and research indicting that flight simulator testing, including exposure to extensive vibration and high g force, may have a negative physiological impact on various body systems and cognitive performance.  In addition, a 1967 article was submitted from the Aerospace Medical Research Laboratories at Wright-Patterson Air Force Base, where the Veteran was stationed during active service.  That article described various flight simulators that were in the development process at that time and the extent that they were able to replicate and reproduce complex vibrations, g force, sound pressure fluctuations, angular and linear motions, and atmospheric pressures and temperatures. 

In December 2011, the Board requested a VA advisory expert medical opinion concerning the etiology of the Veteran's diagnosed ependymoma, to include subependymoma, and to obtain an opinion as to whether it was any incident of his active service, to include the Veteran's status as a human test subject of vibration impact testing.  However, correspondence received in February 2012 from Dr. K M.D., the Chief of Hematology and Oncology at the VA New Jersey Health Care System, indicated that the requested opinion should be rendered by a Neuro-Oncologist.  

Accordingly, a physician at the Board reviewed the claim and the indication that a very rare specialist opinion be obtained.  The Board's physician indicated that the Veteran's condition is indeed exceedingly rare and he did not believe that an expert would be able to say without speculation exactly what the etiology of the Veteran's tumor is or that it was not induced by high intensity vibration during service.  The physician reasoned that the Veteran, a physician himself, as well as other medical professionals in the Veteran's local medical community were also unsure of the etiology of the Veteran's tumor.  Thus, it was concluded that the evidence in favor and against the claim is in relative equipoise and the physician recommended granting the Veteran's claim for service connection.

In light of this evidence, it is concluded that the current evidence is in equipoise, and that the Veteran's diagnosed ependymoma, to include subependymoma, can as likely as not be related to his participation as a human test subject in vibration impact studies.  Resolving reasonable doubt in the appellant's favor, service connection for ependymoma, to include subependymoma, is granted.


ORDER

Entitlement to service connection for ependymoma, to include subependymoma, is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


